 

, Case 1:19-cr-03599-JAP Document 13 Filed 10/25/19 Page 1of1
Pe OTE

42 Rev, Ui Uae eit arrant pp
BALBUGGSRQUE POV MUG
me 5@ UNITED STATES DISTRICT COURT

   
   

 

 

ott 26 209 ? vorthe
? CHELLR. . District of New Mexico
"United States of America
Vv. )
) Case No, 19-3599 JP
JOHN YOUNGBOY LODGEPOLE
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate Judge without unnecessary delay

(name of person to be arrested) _ JOHN YOUNGBOY LODGEPOLE ,
who is accused of an offense or violation based on the following document filed with the court:

 

M Indictment C) Superseding Indictment Cl Information © Superseding Information Complaint
1 Probation Violation Petition © Supervised Release Violation Petition Violation Notice O Order of the Court

This offense is briefly described as follows:
18 U.S.C. §§ 1153 and 1112: Voluntary Manslaughter.

  

Date: 10/09/2019

Issui ficér’s signaure
City and state: Albuquerque, NM Mitch Elfers: lerk of Caurt

Printed name a f

 

 

Return

 

 

This warrant was received on (date) 10 /10/ 1 G , and the person was arrested on (date) IO / 2 Y- LtiQ

at (city and state) Foyayi Ag ton, NM

Date: 25/1 Do

resting officer’s signature

VE ML eee

Printed name and title

 

 

 

“Poked Ap ot’ WHCAYS at
San JUAN County Delenton Cir
